Citation Nr: 0940834	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a chronic sinus 
disorder, including sinusitis.

5.  Entitlement to service connection for residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee.  The Veteran moved during this 
appeal, and, as such, jurisdiction was transferred to the RO 
in Atlanta, Georgia.

The Veteran testified before a Decision Review Officer (DRO) 
in December 2007 and the undersigned Veterans Law Judge in 
August 2009; transcripts of these hearings are associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  



Outstanding Medical Records 

The Veteran's claims file reflects that he is currently in 
receipt of disability benefits through the Social Security 
Administration (SSA).  Although it is not entirely clear what 
specific disability(ies) his award is based upon, 
contemporaneous VA treatment records on file suggest that, at 
the very least, his claimed psychiatric and back disorders 
constituted part of his original SSA disability claim.  

The Court has held that records associated with SSA 
determinations cannot be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  As such, the Board concludes that it 
must remand this appeal so that the agency of original 
jurisdiction (AOJ) may obtain any records, including medical 
evidence, regarding any SSA disability determinations.

In addition to the Veteran's SSA records, there is evidence 
which indicates that the Veteran was treated at the VA 
Medical Center (MC) in Columbia, South Carolina in the 1990s.  
See VA Urgent Care Treatment Record dated July 14, 1995 
(formerly followed for back pain at Columbia VA).  There is 
no indication that any attempts have been made by the AOJ to 
search for treatment records at this facility.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the Veteran's current claims on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

The Veteran testified during his August 2009 Board hearing 
that he would try to obtain medical evidence which 
demonstrated treatment for his claimed conditions during the 
1970s, 1980s, and 1990s.  Following his hearing, the Veteran 
submitted medical records from two private facilities, 
Tallahassee Community Hospital and Upson Regional Medical 
Center, which pertain to his claimed sinus problems and 
bronchitis.  It is not clear whether the records submitted by 
the Veteran are the only existing records from this 
facilities.  Thus, while this appeal is on remand, the 
Veteran should be asked to either submit any additional 
outstanding treatment records from these and/or other 
facilities or to submit information sufficient for VA to 
request any additional treatment records.  38 C.F.R. 
§ 3.159(c)(1) (2009).  He should also be asked to provide 
details regarding the 1988 right eye injury mentioned in his 
VA treatment records, as well as information so that VA might 
obtain treatment records associated with his 1989 right eye 
surgery.  See, e.g., VA Eye Clinic Record dated January 5, 
1995 (status post-eye trauma in 1988 and lens replacement in 
1989).  

Finally, the Veteran's service treatment records have been 
associated with his claims file.  A review of these records, 
however, fails to reveal any service separation examination 
report.  In a claim for disability compensation, VA will make 
efforts to obtain the claimant's service treatment records, 
if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Given 
the importance of the service separation examination, and in 
light of the fact that the Board is already remanding this 
appeal for additional reasons, it finds that the AOJ should 
conduct another search for this service treatment record.  

PTSD Stressor Development 

The Veteran testified during his August 2009 Board hearing 
that he is currently receiving treatment for PTSD.  It is his 
belief that such disorder is the result of events which 
occurred while he was serving at the 121st Evacuation 
Hospital in Seoul, South Korea.  Specifically, he testified 
that although he was trained as a field medic, he sometimes 
served guard duty on the Korea Demilitarized Zone (DMZ) where 
he shot at/was shot at by North Koreans.  In addition to the 
Veteran's testimony, the claims file contains lay statements 
regarding additional stressors.  These include picking up 
wounded, dead, and dismembered bodies on the Korea DMZ, 
pulling a five-year old Korean girl out from underneath a 
five-ton Army dump truck, and serving as a helicopter medic 
on TDY in Vietnam where he contends he treated wounded in the 
field as well as picked up dead and wounded soldiers.  See 
Veteran's Written Statement dated June 5, 2006.  

The Veteran's claim for service connection for PTSD was 
previously denied by the RO in June 2004 on the basis that he 
had not provided evidence regarding a verifiable stressor.  
Sufficient development as to his claimed stressors is 
therefore directly relevant to his current claim to reopen.  
Furthermore, the Veteran testified at his December 2007 DRO 
hearing that he first began experiencing back problems after 
lifting bodies on gurneys and jumping in and out of medic 
helicopters.  Thus, any development which might verify that 
he served as a field medic, helicopter medic, and/or 
ambulance driver also pertains to his claimed lumbar spine 
disorder.  

The current record reflects that the Veteran's basic service 
personnel records were obtained in conjunction with his prior 
claim for service connection.  Such records, however, do not 
indicate any service in Vietnam, including any TDY, nor do 
they show that he was ever assigned a military occupational 
specialty (MOS) of field medic or ambulance driver.  Yet, in 
light of the Veteran's written statements and testimony, the 
Board finds that additional development is needed with 
respect to his claimed stressors.  Specifically, the AOJ 
should obtain his extended service personnel records, 
including any TDY orders.  It should also request any 
additional information which might verify that the Veteran 
served in Vietnam, including any Morning Reports for his unit 
for the period from October 11, 1972, to December 11, 1972.  

With regards to the Veteran's assertions that he engaged 
North Koreans on the Korea DMZ and that he collected wounded 
and dead in the same location, the AOJ should contact the 
Veteran and ask him to provide additional details regarding 
specific incidents, including a 60-day timeframe in which 
these events occurred.  Based on the Veteran's response, the 
AOJ should attempt to verify any incidents identified by the 
Veteran; any verification attempts should include contacting 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)).  

Finally, in September 2009, the Veteran submitted what 
appears to be a page from a book which contains photographs 
of various hospital personnel.  One particular photograph 
depicts personnel treating a patient; the caption reads, 
"Anderson, Shim, Beard, McBride, Salazar, Goble (Patient) 
[emphasis added]."  While this appeal is on remand, the 
Veteran should be asked to provide additional information 
regarding this photograph, including its source and what, 
when, and where the photograph was taken.  

If evidence is received that corroborates any of the 
Veteran's claimed stressor(s), then he should be afforded an 
examination to determine whether any current PTSD is related 
to his verified stressor.  See 38 U.S.C.A. § 5103A(d).  

Medical Opinions Re: Right Eye Claim, Sinus Problems, and 
Bronchitis

The Veteran contends that he is entitled to service 
connection for residuals of an injury to his right eye which 
occurred during his military service.  More specifically, he 
testified at his August 2009 Board hearing that he assisted a 
welder without any safety gear and that sparks hit his right 
eye.  He indicated that the incident resulted in temporary 
blindness which eventually improved, but that since the 
accident he has experienced decreased vision due to "dots" 
in his vision.  

The Veteran's service treatment records reflect that he was 
treated for welder's/solar retinitis in March 1971 related to 
an arc welding incident.  At the time, the Veteran complained 
of decreased vision.  Post-service, there is evidence that 
the Veteran has been diagnosed with traumatic macular 
pigmentary changes to right eye causing decreased vision.  
See VA Optometry Note dated January 11, 2007.  His records 
also note treatment for hyphema and traumatic cataract.  See 
id.  Although the Veteran's more recent treatment records 
identify his in-service eye injury as the only significant 
eye trauma, at least one treatment record dated in January 
1995 notes that the Veteran's right eye underwent a trauma in 
1988.  See VA Eye Clinic Record dated January 5, 1995.  

VA law and regulations provide that the VA has a duty to 
provide a medical examination and/or obtain a medical opinion 
when the record lacks evidence to decide a veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).  In the present case, the Veteran's service records 
show that he incurred a right eye injury.  There is also 
evidence that he has been diagnosed with a number of right 
eye disorders, including traumatic macular changes and 
traumatic cataract.  However, there is a significant gap in 
time between the Veteran's military service and his current 
diagnoses; there is also some indication that he may have 
incurred an intercurrent right eye injury.  Under these 
circumstances, the Board is of the opinion that a remand is 
necessary to obtain a medical opinion which specifically 
addresses the etiology of the Veteran's current right eye 
problems.  See id.; see also 38 U.S.C.A. § 5103A(d).  

Turning to the Veteran's claimed chronic bronchitis and sinus 
problems, his service treatment records reflect multiple 
occasions of treatment during service for upper respiratory 
infections with bronchitis and rhinitis.  Consistent with the 
Veteran's lay testimony, these problems first manifested 
while he was serving in Korea.  Post-service, the medical 
evidence shows continued treatment for sinusitis and 
bronchitis as early as 1995.  In September 2009, the Veteran 
submitted a lay statement in which he indicated that he 
continued to receive treatment for his breathing and sinus 
problems following service from a private physician until 
1984.  At that time, he continued to self-treat with over-
the-counter medications until the 1990s.  

In light of competent evidence of treatment during service 
for sinus problems and bronchitis, current evidence of 
chronic problems, and lay evidence regarding continuity of 
symptomatology, the Board finds that a remand is necessary 
with regard to these issues to obtain a medical examination 
and an opinion regarding the etiology of these claimed 
disorders.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the 
names and addresses of all medical care 
providers who treated him for his claimed 
disorders as well as dates of treatment.  
Such request should specifically ask for 
information regarding the following 
providers/facilities: Tallahassee 
Community Hospital and Upson Regional 
Medical Center.  The AOJ should also 
request that the Veteran provide 
information regarding his 1988 right eye 
injury and subsequent 1989 right eye 
surgery.  After securing any necessary 
release(s) from the Veteran, obtain these 
records.

2.  Obtain any electronic and non-
electronic VA treatment records from the 
Columbia VAMC for the period from January 
1990 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  Request from the appropriate 
authorities the Veteran's missing service 
separation examination report.  Such 
request should include contacting the 
National Personnel Records Center (NPRC).  
Any attempts to obtain this service 
treatment record should be documented in 
the claims file, including any responses, 
negative or positive.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain the Veteran's 
service separation examination would be 
futile.

5.  Obtain the Veteran's extended service 
personnel records, including any TDY 
orders.  

6.  Investigate whether the Veteran's 
service included TDY in Vietnam and 
whether he served as a field medic, 
ambulance driver, and/or helicopter medic 
in Korea or Vietnam.  The AOJ should 
include in its search a request for any 
Morning Reports for the Veteran's unit for 
the period from October 11, 1972, to 
December 11, 1972.  

7.  Contact the Veteran and request that 
he provide additional details regarding 
his claimed stressors of engaging North 
Koreans on the Korea DMZ and collecting 
wounded and dead at the Korea DMZ.  The 
AOJ should request that the Veteran 
identify any specific incidents that he 
can recall, including particular month(s) 
(within a 60-day window, if possible).  
The AOJ should also inform the Veteran 
that he can submit buddy statements to 
help corroborate his claimed stressor.  

8.  Contact the Veteran and ask him to 
provide additional information regarding 
the photographs he submitted in September 
2009, including the source of the 
photograph (name of book), and what, when, 
and where the photograph was taken.

9.  Following any responses received from 
the Veteran, the AOJ should contact the 
JSRRC, and any other appropriate source(s) 
for verification of any claimed stressors.  
Any additional action suggested by JSRRC 
or other source(s) should be accomplished.

10.  If, and only if, a stressor(s) is 
verified, then schedule the Veteran for a 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any current 
PTSD.  The claims file, including a list 
of verified stressor(s) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should determine whether the Veteran 
currently has PTSD.  Then the examiner 
should determine whether the corroborated 
in-service stressor(s) were sufficient to 
produce PTSD.  In this regard, the 
examiner is instructed to consider only 
the stressor(s) identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

11.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an eye examination for the 
purpose of ascertaining the nature and 
etiology of any current right eye 
disorder.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims file was reviewed in connection 
with the examination.  After reviewing the 
record, examining the Veteran, and 
performing any medically indicated 
testing, the examiner should specify the 
nature of any current right eye 
disorder(s), including any changes in 
visual acuity, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current right eye disorder(s) 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, including his March 1971 
arc welding incident.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a right 
eye disorder that is related to service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

12.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a medical examination for the 
purpose of ascertaining the nature and 
etiology of any current sinusitis and 
bronchitis.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims file was reviewed in connection 
with the examination.  After reviewing the 
record, examining the Veteran, and 
performing any medically indicated 
testing, the examiner should specify the 
nature of any current bronchitis or sinus 
disorder(s), including whether any such 
disorder(s) is chronic in nature, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current bronchitis or sinus disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, including treatment for 
bronchitis and rhinitis during service.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the Veteran currently has chronic 
bronchitis or a chronic sinus disorder 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

13.  After completion of the above, and 
any other development deemed necessary, 
review the expanded record, including the 
evidence submitted by the Veteran in 
September 2009, and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


